 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MIGUEL VILLARREAL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:18-cr-0154-LJO-SKO

12                       Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.
                                                   JUDGE: Hon. Sheila K. Oberto
14   MIGUEL VILLARREAL,

15                      Defendant.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that the status conference scheduled for May 20, 2019 at 1:00 p.m. be

19   continued to August 19, 2019 at 1:00 p.m.

20          The government is in the process of producing additional discovery at the request of the

21   defense, which the defense will need additional time to review and to evaluate the need for a

22   motions schedule. The parties will also use this time to advance plea negotiations.

23          Based on the foregoing the parties agree that the ends of justice served by resetting the

24   status conference date outweigh the best interest of the public and the defendant in a speedy trial.

25   Therefore the parties agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),

26   (B)(iv).

27   ///

28   ///
 1                                                           Respectfully submitted,
 2                                                           MCGREGOR SCOTT
                                                             United States Attorney
 3
 4   DATED: May 13, 2019                                      /s/ Jeffrey Spivak
                                                             JEFFREY SPIVAK
 5                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
 6
 7                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
 8
 9   DATED: May 13, 2019                                     /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
10                                                           Assistant Federal Defender
                                                             Attorneys for Defendant
11                                                           MIGUEL VILLARREAL
12
13                                                ORDER
14             The parties’ request for a continuance is DENIED. This case has been pending since July
15   2018. At the status conference on February 19, 2019, the Court set a further status conference on
16
     May 20, 2019, and asked the parties to be prepared to set the case for trial at the next status
17
     conference.
18
               The Court understands the need for the parties to conduct additional investigation and to
19
20   obtain information, so they may properly evaluate the case. This does not, however, preclude the

21   setting of a trial date. The Court will accommodate the parties’ request for a trial date that
22   provides them sufficient time to conduct further investigations and engage in plea negotiations.
23
24   IT IS SO ORDERED.

25
     Dated:        May 15, 2019                                     /s/   Sheila K. Oberto             .
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28

      Villarreal: Stipulation and [Proposed]           -2-
      Order to Continue Status Conference
